169 Ga. App. 37 (1983)
311 S.E.2d 848
HEINY
v.
DEPARTMENT OF PUBLIC SAFETY.
66616.
Court of Appeals of Georgia.
Decided November 28, 1983.
Platon P. Constantinides, for appellant.
Michael J. Bowers, Attorney General, John C. Jones, Assistant Attorney General, for appellee.
SOGNIER, Judge.
Heiny appeals the order of the Superior Court of DeKalb County affirming the Department of Public Safety's decision to suspend appellant's driver's license pursuant to the provisions of the Implied Consent Law (OCGA § 40-5-55 (Code Ann. § 68B-306)) after he refused to take a blood and urine test.
Appellant filed a direct appeal to this court without complying with the provisions of OCGA § 5-6-35 (Code Ann. § 6-701.1), which requires an order of this court granting appellant's application to appeal. The requirements of § 5-6-35 (Code Ann. § 6-701.1) must be followed as a necessary prerequisite to secure discretionary appellate review of decisions of superior courts reviewing decisions of state administrative agencies. Accordingly, we have no jurisdiction and the appeal must be dismissed. Hogan v. Taylor County Bd. of Education, *38 157 Ga. App. 680 (278 SE2d 106) (1981).
Appeal dismissed. Quillian, P. J., and Pope, J., concur.